Title: To James Madison from Augustus Woodward, 1 January 1808
From: Woodward, Augustus
To: Madison, James



River Raisin, jan. 1. 1808.

I have this day seen number sixteen of the Essays on the Evils which have proved fatal to republics, published in Pittsburgh.  I repeat an assurance heretofore given, and I believe with unqualified latitude, that I have no knowledge of, and no personal concern, even to the smalles. extent, in any species of speculation whatsoever, in this Territory, or elsewhere.  It may for a moment be supposed that I ought here to make an exception relative to the Bank of Detroit.  I will lay open to public view the whole of that transaction; including all the other important points which have been noticed.  I this day transmit for that purpose a publication for the same press, which I presume will reach the general government, if that which produces it has reached it.  I cannot now be too prompt in executing what I have long considered an indispensible duty.  I believe it will be useful to the government to possess itself of the facts; and as they go before the public, I will say nothing further on the subject through a private channel.
The country is perfectly tranquil.  The Indians have some time since given a definitive answer to the British Government that in case of hostilities between them and the Americans they will not interfere.
I am sorry to see troops called into service here from the walks of civil life.  I consider it a useless expence, and as having a tendency to make trouble, rather than to prevent it.  Permit me to subjoin my respect

A. B. Woodward

